Order entered March 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00114-CV

                          AUSTIN JOCKEY CLUB, LTD., Appellant

                                                 V.

                  DALLAS CITY LIMITS PROPERTY CO., L.P., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-11846

                                            ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

February 3, 2014, we notified the Court Reporter that the reporter’s record was overdue. We

directed the Court Reporter to file the record within thirty days. To date, the reporter’s record

has not been filed. Also by postcard dated February 3, 2014, we notified the Dallas County

District Clerk that the clerk’s record was overdue. We directed the District Clerk to file the

clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not paid for or made arrangements to pay for the record. We notify appellant that if we receive
verification it has not paid for or made arrangements to pay for the clerk’s record, we will,

without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Sharron Rankin, Official Court Reporter for the 160th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the reporter’s record. We notify appellant that if we

receive verification it has not requested, paid for, or made arrangements to pay for the

reporter’s record, we will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk

       Sharron Rankin
       Official Court Reporter, 160th Judicial District Court



                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE